                                                   U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                   January 16, 2019


BY EMAIL

Honorable Edgardo Ramos
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:    United States v. Andrew Simon,
              S2 16 Cr. 831 (ER)

Dear Judge Ramos:

       The Government writes in response to defense counsel’s letter motion to adjourn
sentencing in the above-captioned case. The Government does not object to the defense’s request.
Of the dates proposed by defense counsel, the Government is available on February 25, 27, or 28.

                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney



                                        by: _____________________________
                                            Daniel S. Noble / Dennis R. Kihm
                                            Assistant United States Attorney / Trial Attorney
                                            (212) 637-2239 / (202) 616-2999

Cc:    Matthew Myers, Esq. (by email)
          Attorney for Andrew Simon
